Title: [Diary entry: 10–11 March 1775]
From: Washington, George
To: 

[March 10 1775]. On the 10th. of March when the Cherry buds were a good deal Swell’d, & the White part of them beginning to appear, I grafted the following Cherries viz. In the Row next the Quarter & beginning at the end next the grass walk, 13 May Duke & next to those 12 Black May Cherry both from Colo. Masons and cut from the Trees yesterday. In the Row next to these 6 Cornation, and 6 May Cherry from Colo. Richd. Lees but I do not know which is first as they were not distinguishd. March 11th. At the head of the Octagon—left hand side—in the first Row, next the gravel walk 5 Peach Kernals fine sort from Philadelphia. In the next 4 Rows to these 130 Peaches also of a fine kind from Phila.—same as Colo. Fairfax white Peach. Row next these 25 Missisippi Nuts—something like the Pignut—but longer, thiner shelld & fuller of Meat.